IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

LAWRENCE KENILEY,                   NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-0084

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed July 13, 2016.

An appeal from the Circuit Court for Gadsden County.
Barbara K. Hobbs, Judge.

Nancy A. Daniels, Public Defender, and A. Victoria Wiggins, Tallahassee, for
Appellant.

Pamela Jo Bondi, Attorney General, Thomas H. Duffy and Tayo Popoola, Assistant
Attorneys General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, WETHERELL, and RAY, JJ., CONCUR.